DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
In paragraph [0008], reference number 1 is mentioned, but fails to be shown in the Drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 8-12, 14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent to Nakayama (8,901,408).
In terms of claim 1, Nakayama teaches an electronic mucosal instrument comprising a sound source (i.e. tone signal generation and signal processing device) configured to generate multiple sound or tone signals in accordance with an instruction or operation signal (i.e. depression of keys, etc.), and at least first and second output units (i.e. speakers) which output the added tone signals, mixed at different ratios, at different levels (see column 1, line 52 – column 2, line 16, column 2, lines 23-32, column 3, lines 33-53, column 4, lines 6-25 and 49-62, column 7, lines 16-31 and column 8, lines 48-57).
As for claim 3, Nakayama teaches a key or playing operator configured to generate the instruction signal, the instruction signal containing key, tone and timing information corresponding to an operation of the playing operator or key, wherein the sound source changes the relative timing between generation of tone signals (i.e. delay) and volume or level ratios accordingly (see references cited above and Table 1 for different relationship possibilities).
As for claim 4, Nakayama teaches some settings including a volume proportion of zero, wherein the signals are output at the same volume (see references cited above and Table 1).
As for claims 8-10, Nakayama teaches a playing operator, or key, configured to generate the instruction signal, and members (i.e. strings, soundboard, hammer, etc.) allowing the production of hitting sounds, wherein the members are connected to either the keys or key bed (see references cited above, and column 7, lines 16-26 and column 8, lines 1-8).
As for claim 11, Nakayama teaches stereophonic waveform data for each element sound, comprising multiple component sounds (see column7, line 66 – column 8, line 21), and again teaches the ability to impart timing delay  (see references cited above).
In terms of claims 12, 14 and 18-20, Nakayama again teaches the similar elements as disclosed above in claims 1, 3, 7-9 and 11, along with the ability to add and mix tone signals at different ratios (i.e. not containing, or zero ratio of, one particular signal as claimed) (see references cited above).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama in view of that which is well known in the art.
As for claims 5 and 15, Nakayama teaches the speakers as part of the body of the instrument, however, providing an output port or jack, well known and common in the art, to connect additional external output devices, such as speakers, amplifiers, headphones, etc. would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, given the connection of additional output units would provide a richer sound image for the audience (i.e. additional external speakers) or for the performer (i.e. headphones) (see column 3, lines 26-32).
As for claims 6, 7, 16 and 17, Nakayama again teaches the ability to adjust volume levels, such that it would have been obvious that some of the output units could be muted, turned off or set to an undiscernible low level, allowing output from only certain speakers or attached external devices. 

Allowable Subject Matter

Claims 2 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the Notice of References Cited provided by the Examiner, in particular the US patent to Koseki et al. (7,002,068), the US patent application publication to Ridges et al. (US 2012/0209933), the Japanese publication to Ota et al. (JP 2010/249529), and the WIPO publication to Oba et al. (WO 2019/092776).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        12/30/2021